Citation Nr: 0008381	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, including as due to an 
undiagnosed illness. 

3. Entitlement to service connection for disability 
manifested by joint pain of the shoulders, hips, and elbows, 
including as due to an undiagnosed illness. 

4.  Entitlement to service connection for disability 
manifested by headaches, including as due to an undiagnosed 
illness. 

5.  Entitlement to service connection for back disability, 
including as due to an undiagnosed illness. 

6.  Entitlement to service connection for right knee 
disability, including as due to an undiagnosed illness and/or 
as secondary to service-connected residuals of a left knee 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to April 
1992, including service in the Southwestern Asia theater of 
operations during the Persian Gulf War from January through 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied service 
connection for the issues currently on appeal.  A notice of 
disagreement (NOD) was received in November 1997; a statement 
of the case (SOC) was issued in December 1997; and the 
veteran's substantive appeal, on a VA Form 9, was received in 
May 1998.  The veteran and his parents testified at a 
personal hearing in June 1998. 

In addition, the October 1997 rating decision granted service 
connection for residuals of a left knee injury and assigned a 
30 percent rating, denied treatment for a dental injury, and 
denied service connection for a skin disorder.  As the 
veteran did not initiate an appeal as to these issues by 
entering a NOD, these issues are not currently before the 
Board on appeal. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations from January 1, 1991 to April 30, 
1991.

2.  The claims file includes a medical diagnosis of PTSD, 
competent evidence of inservice incurrence, and medical 
evidence of a nexus to service. 

3.  The claims file includes competent evidence that the 
veteran suffers chronic fatigue which may be due to a 
disability which cannot be attributed to a known clinical 
diagnosis. 

4.  The claims file includes competent evidence that the 
veteran suffers chronic joint pain of the shoulders, hips, 
and elbows which may be due to a disability which cannot be 
attributed to a known clinical diagnosis.

5.  The veteran's complaints of headaches, low back pain and 
right knee pain have been attributed to clinical diagnoses of 
migraine headaches, degenerative disease of the lumbosacral, 
and right knee instability; the claims file does not include 
medical evidence of a nexus between the medically diagnosed 
migraine headaches, degenerative disease of the lumbosacral, 
and/or right knee instability, and the veteran's military 
service.

6.  The claims file does not include medical evidence of a 
nexus between the veteran's right knee instability and his 
service-connected residuals of a left knee injury. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for disability manifested by chronic fatigue is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran's claim of entitlement to service connection 
for disability manifested by joint pain of the shoulders, 
hips, and elbows is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

4.  The veteran's claim of entitlement to service connection 
for disability manifested by headaches is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

5.  The veteran's claim of entitlement to service connection 
for back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

6.  The veteran's claim of entitlement to service connection 
for right knee disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the issues before the Board involve underlying claims 
of entitlement to service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Claims for secondary service connection must also be well 
grounded, which includes medical evidence of a nexus between 
the claimed disability and the service-connected disability.  
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  Moreover, in order to establish a 
well-grounded claim of entitlement to service connection for 
a disorder as due to an undiagnosed illness, the veteran must 
present at least some evidence of: (1) active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.


I.  PTSD

The record shows the veteran's PTSD claim to be well-
grounded.  There is a September 1997 VA medical diagnosis of 
PTSD (assumed to be true for well-grounded purposes), 
competent evidence of inservice incurrence in the form of the 
veteran's bare assertions (also assumed to be true), and 
medical evidence suggesting a nexus or link to the claimed 
inservice stressors in the form of the September 1997 VA 
examination report which rendered a diagnosis of PTSD and 
specifically noted "some traumatic events" that the veteran 
reported as happening during service.  In sum, the Board 
finds the veteran's PTSD claim to be well-grounded under 38 
U.S.C.A. § 5107(a); Caluza.  

II.  Chronic Fatigue, Joint Pains of the Shoulders, Hips and 
Elbows, 
Headaches, Back Disability and Right Knee Disability.

Evidence

The veteran's service medical records, including a report of 
service separation examination in February 1992, are negative 
for complaints, findings, or diagnosis of fatigue or chronic 
fatigue, migraine headaches, a lumbar spine disorder, pain of 
the shoulders, hips, or elbows, or a right knee disorder.  At 
the service separation examination in February 1992, the 
veteran specifically reported a history of no frequent or 
severe headaches, no recurrent back pain or bone or joint 
deformity, no trick or locked knee, no swollen or painful 
joints, arthritis, rheumatism, or bursitis, or painful or 
trick shoulder or elbow; upon examination, the veteran's 
head, spine, upper extremities, and lower extremities were 
clinically evaluated as normal.  On Dental Health 
Questionnaires in April 1988, August 1989, October 1990, and 
February 1992, the veteran indicated that he did not have, 
and had never had, arthritis, painful joints, alcoholism, or 
unexplained weight change. 

At a Persian Gulf Registry examination in February 1995, the 
veteran reported that other people told him he was tired, and 
he reported a history of trauma to the knees prior to service 
in 1984.  A VA Medical Certificate dated in February 1997 
reflects that the veteran reported sinusitis with frontal 
headache, which was diagnosed as an upper respiratory 
infection.

At a VA examination in July 1997, the veteran reported a 
history of being service connected for headache, that he was 
diagnosed with migraine headaches during service, and he 
reported that he had suffered from joint pains and pain in 
his back, hips, and shoulders since 1993.  The pertinent 
diagnoses were migraine headaches and chronic joint pain. 

VA examination of the back on August 6, 1997 was within 
normal limits, and the veteran had full ranges of motion of 
the extremities without abnormality, clubbing, or edema.  X-
rays resulted in the impression of no gross abnormality of 
the hips or shoulders.  The resulting Axis III diagnoses were 
migraine headaches and chronic joint pain. 
 
At a VA compensation examination on August 22, 1997, the 
veteran reported "headache" since 1990, and that the 
headache began the last year of his service.  He reported 
that the headaches occurred 3 to 4 times per week.  He also 
reported that he experienced occasional shoulder, knee, hip, 
and ankle aches, and that he had a right knee strain when he 
was out of service.  He further reported an approximately 5 
year history of low back pain which flared periodically, and 
which radiated to the leg every few months.  Physical 
examination revealed: no tenderness or spasm of paraspinous 
muscles in the lumbar area; good lumbar flexion; positive 
straight leg raising with sitting, while normal on the left 
and positive on the right at 45 to 50 degrees; good movement 
of the hips with no pain; with no shoulder deformity and good 
range of motion of the shoulders.  The resulting diagnoses 
were migraine headaches, which do not incapacitate the 
veteran but permit him to function, degenerative joint 
disease of the lumbosacral spine, and degenerative joint 
disease of the left knee.  No diagnosis regarding the right 
knee was entered.

At a VA compensation examination on August 25, 1997, the 
veteran complained of pain at times in his back, shoulders, 
hips, and knees, though he had no complaints at the time of 
the examination.  Physical examination revealed moderate 
right knee laxity.  Physical examination revealed ranges of 
motion as follows: of the shoulders, flexion to 180 degrees 
bilaterally, abduction to 180 degrees bilaterally, with 
nontenderness to palpation; of the lumbosacral spine, flexion 
to 90 degrees, extension to 35 degrees, lateral flexion to 40 
degrees bilaterally, rotation to 30 degrees bilaterally, with 
straight leg raises to 16 inches off the table against 
resistance and strong resistance which revealed no back pain; 
of the hips, flexion to 125 degrees, abduction to 45 degrees 
bilaterally, extension of 0 degrees bilaterally; and of the 
knees, flexion of 140 degrees bilaterally, and extension of 0 
degrees bilaterally.  X-rays of the lumbosacral spine were 
interpreted as showing no gross abnormality, but that 
narrowing of the canal at L5 could not be excluded, resulting 
in an impression of narrowing of the spinal canal at L5.  X-
rays were interpreted as showing no gross abnormality of the 
knees.  The diagnoses were narrowing spinal canal L5, and 
bilateral knee instability.  

At a VA examination in September 1997, the veteran reported 
that in May 1991 he began working for a roofing company, 
which he did for five months until he had to leave due to a 
right knee injury.

In a letter dated in June 1998, the veteran's mother wrote 
that the veteran was healthy prior to service and had "a lot 
of ailments" after service, including less energy and 
difficulty getting motivated, loss of temper, headaches, hair 
loss, and a knee that hurts.  She wrote that she had seen him 
suffer with the headaches.  

At a personal hearing in June 1998, the veteran testified 
that: he had service in the Gulf War from December 1990 to 
June 1991; a month or two after he got out of service he 
experienced for the first time joint pain in either the 
shoulders, hips, or elbows, though it could have been a month 
or two longer, he did not know; he did not seek treatment 
until he went to VA in June or July 1997; he was given 
Ibuprofen for his headaches, which also seemed to work on his 
shoulder, elbow, and hip pain, and he had taken other over-
the-counter medications; the pain had been essentially the 
same since it began; that his shoulders, hips, and elbows did 
not hurt at the time of the hearing, and was not a constant 
pain, but flared-up at times ("every once in a while"), for 
about a day at a time then went away, with the previous 
flare-up having occurred one day about two weeks prior; that 
all of the joints did not cause a problem at the same time; 
and it was "hard to do anything" when it flared up, but it 
did not limit activity when it did not "act up."  

With regard to the back, the veteran testified at the June 
1998 hearing that: his back first started hurting after 
service in August or September 1997; he sought treatment at 
that time, which was the first and only time he had been 
treated for the back; about 4 times per week he experienced a 
pinching in the back which made it hard to move, difficult to 
bend, stand straight, walk, or sit down; that his back began 
causing problems within 6 months or a year after service.  

With regard to migraine headaches, the veteran testified at 
the hearing that: in service "probably around January of 
90" he started getting migraine headaches; he went to sick 
call about once a week, or at least once a month, from 
January 1990 to April 1992 where he was given aspirin; after 
service the first time he was treated for migraine headache 
was August 1997; the last medication he had taken had been 
Darvocet in December 1997; and he currently experienced 
migraines about two or three times per week.  

With regard to chronic fatigue, the veteran testified that: 
after "a couple of years" in service he had a fatigue 
sensation and overslept, and had done so after service; he 
felt fatigued every day and overslept; and he had not sought 
treatment for this, and first mentioned it at the VA 
compensation examination.  

With regard to the right knee, at the hearing the veteran 
testified that: he developed right knee pain about May 1990 
during service while on a ship; the first time he was treated 
for right knee pain or ache after service was at VA in 1997, 
at which time he bought a brace; at the time of the hearing 
his right knee was not bothering him, but it bothered him a 
few times a month; and his right knee was normal with every 
activity and did not swell.

The veteran's mother testified that: the veteran told her he 
wore a brace on the right knee while he was on a ship; and, 
prior to service, the veteran did not have problems with 
oversleeping.  

Analysis

A. Chronic Fatigue

After reviewing the evidence, the Board believes that the 
record includes competent evidence of objective indications 
of chronic fatigue as evidenced by a statement and testimony 
from the veteran's parents.  Such evidence constitutes 
evidence other than the veteran's own statements or 
testimony.  See VAOPGCPREC 4-99; 38 C.F.R. § 3.317(a)(1).  
The record does not show that the claimed fatigue has been 
attributed to a clinical diagnosis, and the Board views this 
as making the claim plausible; that is, it may be that the 
claimed fatigue cannot be attributed to a known clinical 
diagnosis.  As such, the Board finds the claim plausible and 
thus well-grounded.  In this regard, the Board reads the 
opinion of VA's General Counsel in VAOPGCPREC 4-99 to require 
only some evidence of the necessary items to well-ground an 
undiagnosed illness claim. 

B.  Joint Pain of the Shoulders, Hips and Elbows.

Likewise, the Board finds the joint pain of the shoulders, 
hips, and elbows claim to be well-grounded on the basis that 
there are objective indications of such symptoms which do not 
appear to have been attributed to a known clinical diagnosis.  
The claim is therefore plausible. 

C.  Migraine Headaches

In this case, a diagnosis of migraine headaches has been 
rendered for the veteran's reported headaches.  There is 
nothing in the record to suggest that any of the various 
medical examiners have found (or even suspect) that any of 
the veteran's migraine headaches are due to any disability 
which is not capable of medical diagnosis.  Since the 
migraine headaches have been medically diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  As such, 38 C.F.R. 
§ 3.317, which concerns disabilities due to an undiagnosed 
illness, is not for application, and the veteran's claim may 
be considered only on a direct service connection basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-45 (Fed. Cir. 1994). 

Even assuming the credibility of the veteran's and his 
mother's statements and testimony, for the purpose of 
determining whether he has presented a well-grounded claim 
for service connection for any of the claimed disorders, in 
this case, there is no medical evidence of record indicating 
a nexus between the veteran's service and his migraine 
headaches, first diagnosed over 5 years after service in July 
1997.  The veteran's service medical records, including a 
report of service separation examination in February 1992, 
are negative for complaints, findings, or diagnosis of 
headaches.  Although the veteran reported at examinations and 
testified during his June 1998 VA hearing that his headaches 
began during service and had continued since then, and he has 
otherwise contended that he has experienced "continued 
problems since discharge," there is no medical opinion 
evidence to relate the currently diagnosed migraine headaches 
to this reported continuous post-service symptomatology.  See 
Savage, 10 Vet. App. at 498.  For these reasons, the Board 
must find that the veteran's claim for service connection for 
migraine headaches, are not well grounded.  38 U.S.C.A. 
§ 5107(a). 

D.  Back Pain

Likewise, it appears that the veteran's back complaints have 
been effectively attributed to a narrowing of the spinal 
canal at L5.  This medical diagnosis of a back disability 
removes the claim from the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 regarding undiagnosed illnesses.  
Looking to whether the well-grounded criteria under Caluza 
are otherwise met, the Board is unable to find any medical 
evidence of a link or nexus between the diagnoses migraine 
headaches and the veteran's service.  As noted earlier, no 
headaches were noted during service or for several years 
thereafter.  There is therefrom no medical evidence of a 
continuity of symptoms.  Moreover, there is otherwise no 
medical opinion suggesting a link to service.  

The Board acknowledges the veteran's statements and testimony 
regarding his believe that he suffers from a back disability 
which is related to his military service.  However, his 
statements and testimony as a layperson do not constitute 
medical evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Without medical evidence suggesting a nexus between 
the currently diagnoses headache disability and the veteran's 
service, the back disability claim is not well-grounded.  38 
U.S.C.A. § 5107(a); Caluza. 

E.  Right Knee

In this case, a diagnosis of right knee instability has been 
rendered for the veteran's claimed right knee disability 
claimed a right knee pain.  Again, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to 
disability due to an undiagnosed illness therefore cannot be 
used. 

Moreover, under the Caluza analysis, there is no medical 
evidence indicating a nexus between the veteran's right knee 
instability and his service.  There is no medical evidence of 
right knee symptomatology during service or for a number of 
years thereafter, and there is therefor no medical evidence 
showing a continuity of pertinent symptomatology.  Moreover, 
there is no medical evidence or opinion suggesting any nexus 
between the veteran's currently diagnosed right knee 
instability and his service-connected residuals of a left 
knee injury as required to establish a well-grounded claim 
for service connection on a secondary basis.  See 38 C.F.R. 
§ 3.310; Libertine, 9 Vet. App. 521. 



ORDER

The veteran's claims of entitlement to service connection for 
PTSD, for chronic fatigue, and for joint pain of the 
shoulders, hips, and elbows are well-grounded.  To this 
extent, the appeal is granted subject to the provisions set 
forth in the remand portion of this decision. 

The veteran's claims of entitlement to service connection for 
headaches, for back disability and for right knee disability 
are not well-grounded.  To this extent, the appeal is denied. 


REMAND

Having found the PTSD, fatigue and joint pain claims to be 
well-grounded, additional development is necessary before the 
Board may proceed with appellate review.  38 U.S.C.A. 
§ 5107(a). 

With regard to the PTSD claim, although there is a medical 
diagnosis of PTSD, it is not based on verified stressors.  
The veteran has claimed several incidents aboard ship as 
stressors, including the death by explosion of two 
servicemembers and an incident where aircraft guns went off 
in his direction or in his vicinity.  Appropriate action to 
verify these claimed stressors is necessary. 

With regard to the fatigue and joint pain claims, medical 
development is necessary to ascertain the nature of such 
symptoms. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
inservice stressors.  

2.  Regardless of whether or not the 
veteran furnishes the requested details 
of the claimed stressors, the RO should 
take appropriate steps to request 
verification of the claimed incidents.  
The RO should provide as much detail as 
possible (years, name of ship, etc.) to 
the appropriate service unit responsible 
for verifying claimed stressors and 
request verification.  

3.  If, and only if, a claimed stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims file should be 
reviewed by the examiner in connection 
with the examination, and all indicated 
special tests (including psychological 
testing for PTSD) should be accomplished.  
If the examiner renders a diagnosis of 
PTSD, he or she should indicate whether 
the PTSD is due to the verified 
stressor(s).  

4.  The veteran should be scheduled for 
special VA examination(s) to ascertain 
the nature and etiology of the claimed 
fatigue and joint pain of the shoulders, 
hips, and elbows.  The claims file should 
be reviewed by the examiner(s) in 
connection with the examination(s), and 
all indicated special tests and studies 
should be accomplished.  The examiner(s) 
should clearly report whether there are 
observable signs of fatigue and/or joint 
pain of the shoulders, hips and elbows.  
If so, the examiner(s) should clearly 
indicate whether or not such signs can be 
attributed to a known clinical diagnosis.  
If not, they should so state.  

5.  After completion of the above, the RO 
should review the expanded record and 
consider the service connection claims 
for PTSD, for chronic fatigue, and for 
joint pains of the shoulders, hips, and 
elbows under all applicable laws and 
regulations, including (with regard to 
the fatigue and joint pain issues) the 
provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317. 

6.  The veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case with 
regard to any issue which remains denied.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to assist the veteran, to seek 
clarification of medical diagnosis, and to ensure a complete 
record for eventual appellate review.  The Board intimates no 
opinions as to the eventual determinations to be made in this 
case.  The veteran and his representative are free to submit 
additional evidence and argument in connection with the issue 
on appeal. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

